SEARS, Chief Justice,
concurring.
I agree with the majority’s conclusion that the modification to the parties’ original contract was enforceable. I write to emphasize that, although the price of the work beyond that envisioned in the parties’ original contract was initially indefinite, once that work was completed pursuant to the parties’ general agreement, the price of the work became definite and the modification of the initial contract enforceable. When parties enter an agreement that is too indefinite as to price, “ ‘they may cure this defect by their subsequent con*225duct. . . . Actual performances under a general indefinite arrangement may . . . make the general arrangement an enforceable contract.’ ”1 Stated somewhat differently, “ ‘the objection of indefiniteness maybe obviated by performance and acceptance of performance.’ ”1 2
Decided February 25, 2008.
Richard C. Freeman III, for appellant.
J. Hue Henry, Christopher G. Moorman, Louis B. Stout, Freeman, Mathis & Gary, T. Bart Gary, Neil L. Wilcove, David W. Griffeth, Stephen F. Mackie, for appellee.
In conclusion, in the present case, although the price of the variations and additions requested by Chong may have been indefinite at inception, Reebaa Construction’s subsequent performance of the additions and variations and Chong’s subsequent acceptance of them cured any initial defect as to price. Accordingly, I concur in the judgment of the majority opinion.

 Pine Valley Apts. Ltd. Partnership v. First State Bank, 143 Ga. App. 242, 244 (237 SE2d 716) (1977), quoting then 1 Corbin on Contracts 453, 457, § 101. Accord Self v. Smith, 98 Ga. App. 876, 882 (107 SE2d 721) (1959) (“A deficiency in a contract caused by indefiniteness ... is cured by performance.”). See 1 Corbin on Contracts § 4.7 (1993).


 Pine Valley Apts. Ltd. Partnership, 143 Ga. App. at 245, quoting 17 AmJur2d 418, Contracts, § 78.